—Determination of respondent Commissioner, dated January 30, 1992, which dismissed petitioner from the Police Department, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR *476article 78 (transferred to this Court by order of the Supreme Court, New York County, William P. McCooe, J., entered on or about July 21, 1992), dismissed, without costs.
Petitioner received a fair hearing since he had the opportunity to cross-examine the witnesses giving material testimony against him (cf., Matter of Erdman v Ingraham, 28 AD2d 5). There is no need for the respondent to make available the people who actually performed the tests since EMIT and GCMS tests are reliable indicators of drug use (Matter of Shepard v Ward, 155 AD2d 293).
We have considered petitioner’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Wallach, Kupferman and Nardelli, JJ.